Mandamus Denied and Opinion Filed November 20, 2013.




                                        S
                               Court of Appeals
                                                In The


                        Fifth District of Texas at Dallas
                                     No. 05-13-01548-CV

                           IN RE PETER ZUCCARELLI, Relator

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-03218-2013

                            MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Lang
       In this original mandamus proceeding, relator contends the trial court abused its

discretion by denying relator’s motion to dissolve or modify the writ of attachment against

relator’s property. The facts and issues are known to the parties, so we need to recite them

herein. Based on the record before the Court, we conclude relator has not shown the trial court

abused its discretion. See In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). We

deny relator’s petition for writ of mandamus.




                                                    /Douglas S. Lang/
131548F.P05                                         DOUGLAS S. LANG
                                                    JUSTICE